[Cite as State v. Adams, 2021-Ohio-2862.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


State of Ohio                                         Court of Appeals No.   WD-21-017
                                                                             WD-21-018
        Appellee
                                                      Trial Court No. 2020CR0171
                                                                      2020CR0060
v.

Damian Adams                                          DECISION AND JUDGMENT

        Appellant                                     Decided: August 20, 2021


                                               *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Autumn D Adams, for appellant.

                                               *****

        ZMUDA, P.J.

                                            I. Introduction

        {¶ 1} In this consolidated appeal, appellant, Damian Adams, appeals the March

10, 2021 judgment of the Wood County Court of Common Pleas sentencing him to an
aggregate four-and-a-half year prison term following his convictions for aggravated drug

trafficking. For the following reasons, we affirm the trial court’s judgment.

                        A. Factual and Procedural Background

       {¶ 1} On February 6, 2020, Adams was indicted on one count of aggravated

possession of drugs in violation of R.C. 2925.11(A) and (C)(1)(a), a fifth-degree felony;

one count of illegal use or possession of drug paraphernalia in violation of R.C.

2925.14(C)(1) and (F)(1), a fourth-degree misdemeanor; one count of aggravated drug

trafficking in violation of R.C. 2925.03(A)(1) and (C)(1)(a), a fourth-degree felony; and

one count of possession of drug abuse instruments in violation of R.C. 2925.12(A) and

(C), a second-degree misdemeanor. Appellant’s indictments for aggravated drug

trafficking and possession of drug abuse instruments each included a related specification

for forfeiture of a cell phone in a drug case pursuant to R.C. 2941.1417(A). These four

charges were assigned Wood County Court of Common Pleas case No. 2020-CR-060.

       {¶ 2} On April 30, 2020, appellant was indicted on one count of aggravated drug

trafficking in violation of R.C. 2925.03(A)(2) and (C)(1)(f), a first-degree felony; and one

count of aggravated drug trafficking in violation of R.C. 2925.03(A)(2) and (C)(1)(e), a

first-degree felony. Each of these counts included a related major drug offender

specification pursuant to R.C. 2941.1410(A). These two charges were assigned Wood

County Court of Common Pleas case No. 2020-CR-171.




2.
       {¶ 3} On March 8, 2021, pursuant to a plea agreement, appellant entered a guilty

plea to one count of aggravated drug trafficking in case number 2020-CR-060 and one

amended count of aggravated drug trafficking in case number 2020-CR-171. The trial

court dismissed the remaining charges and specifications at the state’s request. The

matter proceeded immediately to sentencing, without objection from appellant, where the

trial court imposed an eighteen-month prison term on appellant’s conviction in case

number 2021-CR-060 and a three-year prison term on appellant’s conviction in case

number 2021-CR-171. The trial court ordered appellant’s sentences to be served

consecutively, resulting in a four-and-a-half year aggregate prison term. The sentence

was memorialized in a judgment entry dated March 10, 2021.

                                B. Assignment of Error

       {¶ 4} Appellant timely appealed and asserted the following error, with two

subparts, for our review:

              Appellant’s consecutive sentence is excessive and therefore contrary

       to law and must be reversed:

              1. Adams’ sentence of 4.5 years of incarceration fails to meet the

       principles and purposes of sentencing as he is clearly suffering from a drug

       addiction, there was no evidence to support the drugs were for anything but

       personal use, and he wants drug treatment.

              2. The trial court improperly weighed various factors it was required

       to consider under R.C. 2929.12.


3.
                                       II. Analysis

       {¶ 5} Appellant does not challenge the trial court’s imposition of a prison term,

generally, or the length of the individual prison terms on each conviction. Instead, he

argues that the total aggregate prison term was “excessive” under the felony sentencing

guidelines established in R.C. 2929.11 and 2929.12. Appellant asks this court to review

the trial court’s consideration of the R.C. 2929.11 and 2929.12 as they relate to the

imposition of consecutive sentences and, in turn, to reverse the imposition of consecutive

sentences and order the terms to be served concurrently for a total three-year term of

incarceration. Appellant’s request is without merit, however, as we are not permitted to

conduct the review he requests.

       {¶ 6} Generally, we review felony sentences pursuant to R.C. 2953.08(G)(2),

which permits appellate courts to vacate or modify a felony sentence when certain

required statutory findings—including the consecutive sentencing findings under R.C.

2929.14(C)—are not supported by the record or when the sentence is “otherwise contrary

to law.” R.C. 2953.08(G)(2)(a) and (b). Two recent Ohio Supreme Court holdings have

clarified the precise nature of our review under R.C. 2953.08(G)(2) and are applicable to

this appeal.

       {¶ 7} First, in State v. Gwynne, 158 Ohio St.3d 279, 2019-Ohio-4761, 141 N.E.3d

169, ¶ 16, the Ohio Supreme Court held that “[b]ecause R.C. 2953.08(G)(2)(a)

specifically mentions a sentencing judge’s findings made under R.C. 2929.14(C)(4) as

falling within a court of appeals’ review, the General Assembly plainly intended R.C.


4.
2953.08(G)(2)(a) to be the exclusive means of appellate review of consecutive

sentences.” (emphasis added). Conversely, “R.C. 2929.11 and 2929.12 apply only to

individual sentences.” Id. at ¶ 17 (emphasis sic.). Therefore, an appellate court’s review

of consecutive sentences is limited to challenges of a trial court’s findings under R.C.

2929.14(C)(4), as described in R.C. 2953.08(G)(2)(a).

       {¶ 8} Second, in State v. Jones, Slip Opinion No. 2020-Ohio-6729, ¶ 42, the Ohio

Supreme Court held that R.C. 2953.08(G)(2) does not permit an “appellate court to

independently weigh the evidence in the record and substitute its judgment for that of the

trial court concerning the sentence that best reflects compliance with R.C. 2929.11 and

2929.12.” Applying Jones, we previously held that “assigning error to the trial court’s

imposition of sentence as contrary to law based solely on its consideration of R.C.

2929.11 and 2929.12 is no longer grounds for this court to find reversible error.” State

v. Orzechowski, 6th Dist. Wood No. WD-20-029, 2021-Ohio-985, ¶ 13 (emphasis added).

       {¶ 9} Here, appellant argues that that trial court erred when it imposed consecutive

sentences because consecutive sentences did not satisfy the purposes of felony sentencing

under R.C. 2929.11 and because the trial court improperly weighed mitigating factors

established in R.C. 2929.12(D) and (E). Appellant failed, however, to identify any error

in the trial court’s findings under R.C. 2929.14(C)(4), the exclusive procedural

mechanism under which offenders can appeal consecutive sentences. Gwynne at ¶ 15.

Moreover, even if appellant had challenged the individual sentences, we are precluded




5.
from reviewing the trial court’s consideration of the R.C. 2929.11 and 2929.12 factors

when determining the appropriateness of a sentence. Jones at ¶ 13.

       {¶ 10} Put simply, appellant has failed to assign any cognizable error to the trial

court’s imposition of consecutive prison terms which is subject to review by this court.

Therefore, appellant’s assignment of error is found not well-taken.

                                     III. Conclusion

       {¶ 11} We find appellant’s assignment of error not well-taken and affirm the

March 10, 2021 judgment of the Wood County Court of Common Pleas. Appellant is

ordered to pay the costs of this appeal pursuant to App.R. 24.



                                                                 Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Christine E. Mayle, J.                          _______________________________
                                                            JUDGE
Gene A. Zmuda, P.J.
                                                _______________________________
Myron C. Duhart, J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.


6.